    


INCREASE TERM JOINDER NO. 2
TO CREDIT AGREEMENT


INCREASE TERM JOINDER NO. 2 TO CREDIT AGREEMENT, dated as of January 25, 2017
(this “Joinder”), is entered into by and among MICROSEMI CORPORATION, a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, the “Administrative Agent”), and the
2017 Incremental Term B Facility Lenders (as hereinafter defined) party hereto.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, the several banks and other financial institutions or
entities party thereto as lenders, the Administrative Agent and Morgan Stanley
Senior Funding, Inc., as collateral agent (in such capacity, the “Collateral
Agent”) entered into that certain Credit Agreement, dated as of January 15, 2016
(as amended, amended and restated, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms not otherwise
defined in this Joinder have the same meanings as specified in the Credit
Agreement);


WHEREAS, the Borrower has requested that certain financial institutions
signatory hereto (in such capacity, the “2017 Incremental Term B Facility
Lenders”) collectively provide Commitments (the “2017 Incremental Term B
Commitments”) hereunder, and make Incremental Term B Loans pursuant hereto, in
an aggregate principal amount equal to $235,000,000 (the “Aggregate 2017
Incremental Term B Commitment”) on the Effective Date, the proceeds of which
will be used to refinance all or a portion of the outstanding Revolving Loans
and to pay fees and expenses related thereto, and each 2017 Incremental Term B
Facility Lender is prepared to make a portion of such Aggregate 2017 Incremental
Term B Commitment, and to provide a portion of the loans (the “2017 Incremental
Term B Loans”) pursuant thereto, in the respective amounts set forth on Schedule
1 hereto, in each case subject to the other terms and conditions set forth
herein; and


WHEREAS, the Borrower, the 2017 Incremental Term B Facility Lenders and the
Administrative Agent are entering into this Joinder in order to (i) evidence
such 2017 Incremental Term B Commitments and such 2017 Incremental Term B Loans,
in accordance with Section 2.4 of the Credit Agreement, and (ii) amend the
Credit Agreement to permit certain assignments of the outstanding Term B Loans
to be made on or after the Amendment No. 2 Effective Date (as defined in
Amendment No. 2 to Credit Agreement, dated as of January 25, 2017, among the
Borrower, the subsidiary guarantors party thereto, the Administrative Agent and
the Term B Lenders party thereto).


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:


        

--------------------------------------------------------------------------------

    


SECTION 1.    Amendments to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 4, hereby amended as follows:
(a) Schedule 1.1 of the Credit Agreement shall be amended by adding the below to
the immediate end thereof:
2017 Incremental Term B Loans


2017 Incremental Term B Facility Lender
2017 Incremental Term B Commitment
2017 Incremental Term B Percentage
Morgan Stanley Senior Funding, Inc.
$235,000,000.00
100.00%
Total:
$235,000,000.00
100.00%





(b)    Section 1.1 of the Credit Agreement shall be amended by adding the
following new definitions thereto in proper alphabetical order:
“2017 Increase Term Joinder”: that certain Increase Term Joinder No. 2 to Credit
Agreement, dated as of January 25, 2017, among the Borrower, the Administrative
Agent and the 2017 Incremental Term B Facility Lenders party thereto.
“2017 Increase Term Joinder Effective Date”: the date on which all of the
conditions contained in Section 4 of the 2017 Increase Term Joinder have been
satisfied or waived by the Administrative Agent.


“2017 Incremental Term B Commitment”: the several obligations of the 2017
Incremental Term B Facility Lenders to advance the aggregate amount of up to
$235,000,000 to the Borrower on the 2017 Increase Term Joinder Effective Date,
pursuant to the terms of this Agreement.
 
“2017 Incremental Term B Facility”: the 2017 Incremental Term B Commitments and
the provisions relating to the 2017 Incremental Term B Loans herein.
 
“2017 Incremental Term B Facility Lenders”: each Lender with a 2017 Incremental
Term B Commitment.


“2017 Incremental Term B Loans”: collectively, the amounts advanced by the 2017
Incremental Term B Facility Lenders to the Borrower under the 2017 Incremental
Term B Commitment on the 2017 Increase Term Joinder Effective Date.




        

--------------------------------------------------------------------------------

    


(c)    Section 2.1 of the Credit Agreement is hereby amended by adding the
following sentence immediately after the second sentence thereof:
“Subject to the terms and conditions hereof and of the 2017 Increase Term
Joinder, each 2017 Incremental Term B Facility Lender severally agrees to make,
on the 2017 Increase Term Joinder Effective Date, a single Incremental Term B
Loan to the Borrower in Dollars in an amount equal to such 2017 Incremental Term
B Facility Lender’s 2017 Incremental Term B Commitment as set forth on Schedule
1.1 (after giving effect to the 2017 Increase Term Joinder).”
(d)    Section 2.3 of the Credit Agreement is hereby amended by adding a new
clause (d) at the end thereof:
“in the case of the 2017 Incremental Term B Loans, beginning with the Quarterly
Payment Date occurring on or around March 31, 2017, an amount equal to 0.25% of
the aggregate initial principal amount of all the 2017 Incremental Term B Loans
theretofore borrowed by the Borrower pursuant to Section 2.1 (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 4.8 or as designated by the
Borrower in accordance with Section 4.1). The remaining unpaid principal amount
of the 2017 Incremental Term B Loans and all other Obligations under or in
respect of the 2017 Incremental Term B Loans shall be due and payable in full,
if not earlier in accordance with this Agreement, on the Term B Loan Maturity
Date, except to the extent extended by individual Lenders as to such Lender’s
2017 Incremental Term B Loan.”


    
SECTION 2.    The 2017 Incremental Term B Loans. Pursuant to Section 2.4 of the
Credit Agreement, and subject to the satisfaction of the conditions set forth in
Section 4 hereof, on and as of the Effective Date:
(a) Each 2017 Incremental Term B Facility Lender party hereto hereby agrees that
upon, and subject to, the occurrence of the Effective Date, (i) such 2017
Incremental Term B Facility Lender shall have, as contemplated by Section 2.4 of
the Credit Agreement, a 2017 Incremental Term B Commitment in an amount equal to
the amount set forth opposite such 2017 Incremental Term B Facility Lender’s
name under the heading “2017 Incremental Term B Commitment” on Schedule 1 to
this Joinder, and (ii) such 2017 Incremental Term B Facility Lender shall be
deemed to be, and shall become a “Lender”, a “Term Lender” and a “Term B Lender”
for all purposes of, and subject to all the obligations of a “Lender”, a “Term
Lender” and a “Term B Lender” under the Credit Agreement and the other Loan
Documents. The Borrower and the Administrative Agent hereby agree that from and
after the Effective Date, each 2017 Incremental Term B Facility Lender shall be
deemed to be, and shall become, a “Lender”, a “Term Lender” and a “Term B
Lender” for all purposes of, and with all the rights and remedies of a “Lender”,
a “Term Lender” and a “Term B Lender” under, the Credit Agreement and the other
Loan Documents. The Borrower, the Administrative Agent and each 2017 Incremental
Term B Facility Lender hereby agree that from and after the Effective Date, (i)
each 2017 Incremental Term B Loan shall be a “Loan”, a “Term Loan”, a “Term B
Loan”, an “Incremental Term Loan” and an “Incremental Term B Loan” for all


        

--------------------------------------------------------------------------------

    


purposes under the Credit Agreement and other Loan Documents, (ii) the 2017
Incremental Term B Facility shall be a “Facility”, a “Term Facility”, a “Term B
Facility”, an “Incremental Term Facility and an “Incremental Term B Facility”
for all purposes under the Credit Agreement and other Loan Documents, (iii) each
2017 Incremental Term B Commitment shall be a “Commitment”, a “Term Commitment”,
a “Term B Commitment”, an “Incremental Term Loan Commitment” and an “Incremental
Term B Commitment” for all purposes under the Credit Agreement and the other
Loan Documents. From and after the Effective Date, each reference in the Credit
Agreement to any 2017 Incremental Term B Facility Lender’s 2017 Incremental Term
B Commitment shall mean its 2017 Incremental Term B Commitment as acquired
pursuant to this Joinder, and as set forth opposite its name on Schedule 1 to
this Joinder under the heading “2017 Incremental Term B Commitment”.
(b) Each 2017 Incremental Term B Facility Lender hereby agrees to make
Incremental Term B Loans to the Borrower on the Effective Date in a principal
amount not to exceed its respective 2017 Incremental Term B Commitment (as
determined after giving effect to this Joinder).
SECTION 3.    Reference to and Effect on the Loan Documents.
(a) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Joinder.
(b)    The Credit Agreement, as specifically amended by this Joinder, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.
(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Joinder shall not operate as a waiver of any right, power
or remedy of any Lender, the Administrative Agent or the Collateral Agent under
the Credit Agreement or any other Loan Document, nor shall it constitute a
waiver of any provision of the Credit Agreement or any Loan Document.
(d)    The Borrower, for itself and on behalf of each of the Loan Parties,
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party, (ii) ratifies and reaffirms each grant of a lien on, or security
interest in, its property made pursuant to the Loan Documents (including,
without limitation, the grant of security made by such Loan Party pursuant to
the Guarantee and Collateral Agreement) and confirms that such liens and
security interests continue to secure the Secured Obligations, including under
the Loan Documents, including, without limitation, all Secured Obligations
resulting from or incurred pursuant to the 2017 Incremental Term B Commitments
made pursuant hereto, in each case subject to the terms thereof, and (iii) in
the case of each Subsidiary Guarantor, ratifies and reaffirms its guaranty of
the Guarantor Obligations (as defined in the Guarantee and Collateral Agreement)
pursuant to the Guarantee and Collateral Agreement.


        

--------------------------------------------------------------------------------

    


(e)    This Joinder shall be deemed a Loan Document for all purposes under the
Credit Agreement.
SECTION 4.    Conditions of Effectiveness. This Joinder shall become effective
as of the date (the “Effective Date”) on which the following conditions shall
have been satisfied (or waived):
(a)     The Administrative Agent shall have received counterparts of this
Joinder executed by the Borrower and the 2017 Incremental Term B Facility
Lenders.
(b)    After giving effect to this Joinder and the transactions contemplated
hereby (i) each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date as if made on and as of such date
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date), (ii) no Default or Event of Default shall have
occurred and be continuing or would result from the borrowings to be made on the
Effective Date.
(c)    The Administrative Agent shall have received a legal opinion of O’Melveny
& Myers LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and the 2017 Incremental Term B Facility Lenders and reasonably satisfactory to
the Administrative Agent.
(d)    The Administrative Agent shall have received a certificate of the
Borrower substantially in the form of Exhibit F to the Credit Agreement (with
such modifications as necessary to make such certificate applicable to the
transactions contemplated pursuant to this Joinder) with appropriate insertions
and attachments including the certificate of incorporation of the Borrower
certified by the relevant authority of the jurisdiction of organization of the
Borrower.
(e)    The Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of the Borrower confirming compliance with
the conditions precedent set forth in clause (b) of this Section 4.
(f)     The Borrower shall have delivered to the Administrative Agent a notice
of borrowing (which notice must be received by the Administrative Agent prior to
12:00 Noon, New York City time, on the Effective Date) requesting that the
Incremental Term B Facility Lenders make the 2017 Incremental Term B Loans on
the Effective Date and specifying the amount to be borrowed.
(g)    The Borrower shall have paid all reasonable and documented costs and
expenses of the Administrative Agent in connection with this Joinder (including
the reasonable and documented fees, disbursements and other charges of Shearman
& Sterling LLP as counsel to the Administrative Agents) to the extent invoiced
one (1) Business Day prior to the Effective Date.


        

--------------------------------------------------------------------------------

    


SECTION 5.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent that:
(a)    on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Joinder, the Credit Agreement as amended hereby and the other Loan Documents to
which it is a party, and (ii) this Joinder has been duly authorized, executed
and delivered by it; and
(b)    this Joinder, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of the Borrower, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.
SECTION 6.    Costs and Expenses. The Borrower agrees that all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Joinder and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent (provided that such fees, charges and disbursements shall not include
fees, charge and disbursements for more than one counsel plus one local counsel
in each relevant jurisdiction)), are expenses that the Borrower is required to
pay or reimburse pursuant to Section 11.5 of the Credit Agreement.
SECTION 7.    Execution in Counterparts. This Joinder may be executed by one or
more of the parties to this Joinder on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Joinder by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.
SECTION 8.    GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 9.    WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS JOINDER OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
JOINDER


        

--------------------------------------------------------------------------------

    


BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Increase Term Joinder No. 2 to
Credit Agreement to be executed by their respective authorized officers as of
the date first above written.


MICROSEMI CORPORATION,
as Borrower


By:
/s/ John W. Hohener________________

Name:
John W. Hohener

Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer







    

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent


By:
/s/ Jonathon Rauen_________________
Name: Jonathon Rauen
Title: Authorized Signatory





    

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as a 2017 Incremental Term B Facility
Lender


By:
/s/ Jonathon Rauen_________________
Name: Jonathon Rauen
Title: Authorized Signatory



    

--------------------------------------------------------------------------------






Schedule 1
2017 Incremental Term B Commitments and 2017 Incremental Term B Facility Lenders
2017 Incremental Term B Facility Lender
2017 Incremental Term B Commitment
2017 Incremental Term B Commitment Percentage
Morgan Stanley Senior Funding, Inc.
$235,000,000.00
100.00%
Total:
$235,000,000.00
100.00%








